Citation Nr: 1643186	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  14-12 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to a rating in excess of 20 percent for a right ankle disability.

4.  Entitlement to a rating in excess of 20 percent for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to April 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In June 2016, the Veteran testified before the undersigned.  A transcript of that hearing is of record.  

The issue of entitlement to an increased rating for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the June 2016 Board hearing, prior to the promulgation of the decision on appeal, the Veteran withdrew the claims for service connection for hepatitis and for an increased rating claim for a right ankle disability.

2.  The Veteran does not have residuals of a TBI.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal on the issues of entitlement to service connection for hepatitis and increased rating for a right ankle disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

2.  The criteria for entitlement to service connection for a TBI have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which does not allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing and at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).

A July 2012 rating decision denied service connection for hepatitis.  The Veteran filed a notice of disagreement with that decision.  After being issued a statement of the case, the Veteran perfected an appeal in April 2014.  With regard to the increased rating claim for a right ankle disability, an August 2007 rating decision continued the assigned rating.  The Veteran filed a notice of disagreement with that decision.  After being issued a statement of the case, the Veteran perfected an appeal in March 2009.  

During the June 2016 Board hearing, the Veteran expressed a desire to withdraw from appellate review the claims for service connection for hepatitis and for an increased rating for the right ankle disability.  The Board finds that the Veteran has withdrawn the appeal regarding those issues and there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for hepatitis or entitlement to a rating in excess of 10 percent for a right ankle disability, and those claims are dismissed.

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a May 2012 and March 2013 correspondences, prior to the adverse decision from which this appeal originates.
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has provided the Veteran with VA examinations with regard to his claim concerning a TBI.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

Entitlement to service connection will be granted when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a). 

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has a TBI as a result of an in-service fall.  He reported that while stationed in Germany, he exited a vehicle carrying ammo, a weapon, back pack, and C-rations.  After exiting, the Veteran fell and his neck slapped back and his helmet went back into his neck.  The Veteran reported that he was out for "a little bit", was treated by a medic, and continued with the training exercise.  

A review of the Veteran's service treatment records shows that in August 1980, the Veteran was treated for a fall on cement and assessed with a contusion of the patella.  

An April 1983 service treatment record shows that he was treated for back pain due to a fall.  He was assessed with lower back strain.  

An August 2010 VA TBI examination report shows that the Veteran reported a fall while carrying heavy equipment during service.  The Veteran reported memory issues such as forgetting things, inability to read or write anymore, and inability to function.  The Veteran reported symptoms of headaches with frequency of every 2 to 3 weeks that could last all day.  The Veteran reported that he experienced getting dizzy but not vertigo.  No weakness or paralysis was reported.  He reported a sleep disturbance of trouble falling asleep and staying asleep.  He reported that was fatigued all the time.  The Veteran reported that he did not feel happy.  He was noted to use a cane outside of the home, going up stairs, and walking more than 2-3 blocks.  Balance issues were reported.  The Veteran reported that his memory impairment was severe.  The Veteran reported decreased attention, difficulty concentrating, and difficulty with executive functions.  The Veteran reported that he had issues with swallowing secondary to neck pain and some slurring.  The Veteran reported pain, however pain was noted not to be due to TBI as the examiner noted pain was from the neck and nerve damage.  No bowel or bladder problems were noted to be due to TBI.  Psychiatric symptoms were reported such as mood swings, anxiety, and depression.  Erectile dysfunction was noted but not due to TBI.  Sensory changes were noted as numbness of the fingers and hands.  Irritability and restlessness were reported by the Veteran.  Objective findings after physical examination showed that the Veteran had normal motor function.  His muscle tone was noted as normal.  Sensory function was noted to show decreased sensation to light touch with the left arm and left leg.  His gait was noted as normal with no spasticity or cerebellar signs, tremor, or fasciculation, incoordination, or spasticity.  The examiner noted that the Veteran did have an antalgic gait but with no focality or spasticity appreciated.  His autonomic nervous system and cranial nerves were normal.  The Veteran was screened using a Montreal Cognitive Assessment (MOCA) test, which noted a score of 19/30.  Deficits were noted in almost all spheres, normal scores in naming and orientation were normal.  The examiner did note that psychiatric manifestations of a mood disorder were noted.  The examiner also noted that the objective testing of moderate impairment of memory, attention, concentration, or executive functions resulted in moderate functional impairment.  His judgment was noted as normal, social interactions were routinely appropriate, he was oriented to all four spheres, motor activity was normal, a visual spatial orientation was normal.  Neurobehavioral effects were noted.  He was able to communicate by spoken and written language and had normal consciousness.  The examiner concluded that the Veteran did not have a diagnosis of a TBI, although a history of a mood disorder NOS, neck pain, and ankle pain were noted.  

Based on a review of the evidence, the Board finds that service connection for a TBI is not warranted.

The Board finds that the August 2010 VA examination report and medical opinion to be persuasive and to be uncontradicted by any contrary competent opinion documenting sufficient evidence to confirm a diagnosis of a TBI.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  That opinion was based on a full review of the record, including the service medical records, VA treatment records, the Veteran's statements, and a thorough clinical evaluation.  Neither the Veteran nor representative has presented or identified any contrary medical opinion that would support the claim for service connection for a TBI.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In the absence of a diagnosis of a TBI related to service, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The only evidence in support of the Veteran's claim are his own contentions.  While the Veteran is competent to report falling and experiencing a head injury in service, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion the diagnosis of TBI from that fall.  Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, his statements regarding TBI are insufficient to establish a current diagnosis.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of a TBI in the absence of specialized training.  

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER
	
The claim of entitlement to service connection for hepatitis is dismissed.

The claim of entitlement to an increased rating for a right ankle disability is dismissed.

Entitlement to service connection for a TBI is denied.  


REMAND

The Board finds that an additional VA examination is required to obtain evidence as to the severity of the service-connected cervical spine disability.  A review of the record shows that the Veteran underwent VA examination of the cervical spine in December 2013.  During the June 2016 Board hearing, the Veteran testified that his cervical spine condition had worsened since the last VA examination.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the service-connected cervical spine disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA cervical spine examination, by an examiner with the proper expertise, to determine the severity of the Veteran's cervical spine disability.  The examiner must review the claims file.  The examination report should show consideration of the Veteran's documented medical history and assertions.  All indicated tests, to include X-rays, should be accomplished, and all clinical findings reported in detail. 

(a) The examiner should conduct range of motion testing of the cervical spine, expressed in degrees. 

(b) The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with use of the back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the cervical spine due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion. 

(c) The examiner should indicate whether the Veteran has any ankylosis of the cervical spine; and, if so, the extent of any ankylosis, and whether the ankylosis is favorable or unfavorable. 

(d) The examiner should state whether or not the Veteran has had any incapacitating episodes due to the cervical disability and their duration.  An incapacitating episode is a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician. 

(e) Any neurological manifestations of the Veteran's service-connected cervical spine disability should be described in detail.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


